Lyon, J.
The plaintiff in error, with one Bautz, was informed against, tided, and convicted of stealing- two clarionets, the property of one Faetkenhauer, of the value of $25 each. The proof shows conclusively that the owner of the instruments, who was a saloon-keeper and musician, had been playing at some place away from home during the night; and that he returned to his home between four and five o’clock in the morning, left the box containing the instruments on or near a beer keg in front of his saloon, and within three or four feet of the entrance thereto, entered his saloon by a back door, and within a few minutes opened the front door from the inside. While he was doing this, the plaintiff in error and Bautz passed the saloon, opened the box, ascertained its contents, and *534took it away with them. During the same morning they pawned or-sold the box and contents for three dollars in money and fifty cents in drinks. They made no attempt to find to whom the instruments belonged, and did not even take the trouble to read the signs of the owner on his saloon, which contained his name three times, and which they might have read, had they been so disposed. Under this evidence, there is no room for the claim that the box and contents were lost or abandoned property. The evidence of the guilt of these men of the crime charged in the information is absolutely conclusive. Their testimony on the trial introduced no element of doubt or uncertainty as to their guilt. This being so, it is not necessary to pass upon the instructions which the learned judge of the municipal court gave the jury. We have looked into them, however, and think they state the law correctly.
By the Court.— J udgment affirmed.